Citation Nr: 0811148	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-00 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his current mental disorder began in 
military service or was caused by some event or experience in 
service.  

The veteran failed to report to a scheduled VA examination in 
February 2003.  A family member of the veteran notified VA 
that the veteran missed the examination because the veteran 
was in a hospital in Bloomington, Illinois on life support.  
The veteran has shown good cause for missing a VA 
examination.  See 38 C.F.R § 3.655(a) (the regulation 
specifically provides the example that illness or 
hospitalization of the veteran is good cause for the veteran 
to fail to report to a scheduled VA examination).  Therefore, 
the RO should schedule a psychiatric examination for the 
veteran.  

In the April 2004 notice of disagreement, the veteran's 
attorney asserted that the claims file did not include the 
treatment records for inpatient admissions to various mental 
health treatment centers.  The veteran stated in a November 
2001 VA hospital discharge report that he was previously 
hospitalized in various civilian hospitals for a mental 
disorder.  Under 3.159(c)(1), VA is required to make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal agency, including private medical 
records. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should take appropriate steps to 
contact the veteran and to ask him to 
provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers who have treated 
him for any mental disorder from 1974 
to 1985.  After securing the 
appropriate consent from the veteran, 
VA should attempt to obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  

2.	After the above has been completed to 
the extent feasible, the veteran should 
be afforded a psychiatric examination 
in compliance with the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM IV) to ascertain 
the identity and etiology of any 
psychiatric disorder that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer an 
opinion as to whether any such disorder 
exists, and if so, whether it is at 
least as likely as not (i.e., a 50 
percent or greater probability) 
causally or etiologically related to 
any symptomatology documented in the 
service medical records.  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  

3.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for a mental disorder, based 
on a review of the entire evidentiary 
record.  If the benefit sought on 
appeal remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order. 

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



